

PURCHASE AGREEMENT


This PURCHASE AGREEMENT (this “Agreement”) is made as of May 25, 2011, by and
among WaferGen Bio-systems, Inc., a Nevada Corporation (the “Company”), and the
investors named in the attached Schedule I (each an “Investor” and collectively,
the “Investors”).


WHEREAS, the Company desires to issue and sell to the Investors, severally and
not jointly, and the Investors desire to acquire, severally and not jointly,
from the Company (i) shares of Series A-1 Convertible Preferred Stock, par value
$0.001 per share, of the Company (“Series A-1 Preferred”), (ii) certain
Convertible Promissory Notes of the Company (each, a “Note,” and together with
all other Convertible Promissory Notes issued pursuant to this Agreement, the
“Notes”) and (iii) certain warrants to purchase shares of Common Stock, par
value $0.001 per share (“Common Stock”), of the Company (each, a “Warrant,” and
together with all other warrants issued pursuant to this Agreement, the
“Warrants”) for the consideration specified herein and subject to the terms
herein;


WHEREAS, the Company and the Investors desire to set forth certain matters to
which they have agreed relating to the Series A-1 Preferred, the Notes and the
Warrants; and


WHEREAS, the Company has engaged Oppenheimer & Co. Inc. as placement agent (the
“Placement Agent”) for the offering of the Series A-1 Preferred, the Notes and
the Warrants on a “best efforts” basis.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:


ARTICLE I


ISSUANCE OF SECURITIES AND NOTES; CLOSING


SECTION 1.1   Authorization.  As of immediately prior to the Closing (as defined
below) the Company will have authorized the issuance, pursuant to the terms and
conditions of this Agreement, of (i) up to 9,000,000 shares of Series A
Preferred (as hereinafter defined) having the rights, preferences, privileges
and restrictions set forth in the Certificate of Designation of the Company
attached to this Agreement as Exhibit A (the “Designation Certificate”), (ii) up
to $15,275,000 in aggregate principal amount of the Notes, which Notes shall be
in the form of Exhibit B attached hereto, and (iii) the Warrants representing
the right to purchase up to 56,173,245 shares of Common Stock, which Warrants
shall be in the form of Exhibit C attached hereto.

 
1

--------------------------------------------------------------------------------

 

SECTION 1.2   Purchase and Sale of Series A-1 Preferred, Notes and Warrants with
Respect to Series A-1 Preferred.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Company
contained herein, each Investor agrees to purchase from the Company, and the
Company agrees to sell and issue to such Investor, on the Closing Date (as
hereinafter defined) (i) the aggregate number of shares of Series A-1 Preferred
set forth opposite such Investor’s name on Schedule I attached hereto, (ii) a
Note in the principal amount (the “Principal Amount”) equal to the amount set
forth beneath the caption “Principal Amount of Note” set forth opposite such
Investor’s name on such Schedule I  and (iii)  a Warrant representing the right
to purchase up to that number of shares of Common Stock of the Company set forth
beneath the caption “Shares of Common Stock  Underlying Warrant” set forth
opposite such Investor’s name on  such Schedule I, for the total aggregate
purchase price of such shares of Series A-1 Preferred, such Note and such
Warrant as is set forth opposite such Investor’s name on such Schedule I.  Such
total aggregate purchase price paid by an Investor will be apportioned to the
shares of Series A-1 Preferred, the Note and the Warrant purchased by such
Investor based on their relative fair market value as to be agreed by the
Company and the Required Investors (as defined below),


SECTION 1.3   Closing; Delivery of the Securities at Closing.  The completion of
the purchase and sale of the shares of Series A-1 Preferred, the issuance of the
Notes and the issuance of the Warrants (collectively, the “Closing”) shall occur
at 1 p.m. local time at the offices of Morrison & Foerster LLP, 1290 Avenue of
the Americas, New York, NY, on May 27, 2011, subject to the satisfaction of all
conditions of closing pursuant to Section 1.4 below, or at such other location,
date and time as may be mutually agreed upon by the Company and the Investors
purchasing a majority of the shares of Series A-1 Preferred (such date being
referred to herein as the “Closing Date”).  At the Closing, the Company shall
deliver to each Investor (i) one or more stock certificates representing the
number of shares of Series A-1 Preferred set forth opposite such Investor’s name
on Schedule I hereto, each such certificate to be registered in the name of such
Investor, (ii) if such Investor is purchasing a Note, a Note reflecting the name
of such Investor, in principal amount equal to such Investor’s Principal Amount,
and dated as of the date of such Closing, and (iii) a Warrant reflecting the
name of the Investor, representing the right of such Investor to purchase up to
that number of shares of Common Stock of the Company set forth beneath the
caption “Shares of Common Stock  Underlying Warrant” set forth opposite such
Investor’s name on Schedule I attached hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.4   Closing Conditions.
 

(a)           The Company’s obligation to issue the shares of Series A-1
Preferred, a Note and a Warrant, as applicable, to each Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company:  (i) receipt by the Company, at or prior to the Closing Date, of a
certified or official bank check or wire transfer of funds in the full amount of
the aggregate purchase price for the shares of Series A-1 Preferred being
purchased hereunder by such Investor at or prior to the Closing Date; (ii)
receipt by the Company, at or prior to the Closing Date, of a certified or
official bank check or wire transfer of funds in the full amount of purchase
price of the Note being issued hereunder to such Investor; (iii) receipt by the
Company, at or prior to the Closing Date, of a certified or official bank check
or wire transfer of funds in the full amount of the aggregate purchase price for
the Warrant being purchased hereunder by such Investor (iv) the accuracy of the
representations and warranties made by such Investor as of the date hereof and
on the Closing Date and the fulfillment of those undertakings of such Investor
to be fulfilled prior to the Closing; (v) the execution and delivery of the
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit D, by each of the Investors; (vi) the obtaining by the Company of any
and all consents and waivers necessary for consummation of the transactions
contemplated by this Agreement and, if applicable, receipt of a pay-off letter
and evidence of the release of security interests in the assets of the Company
by Oxford Finance Corporation (“Oxford”) in connection with that certain Loan
and Security Agreement between the Company and Oxford dated December 7, 2010
(the “Oxford Loan Agreement”), and (vii) the receipt of such other documents
from the Investors as may be reasonably requested by the Company in connection
with the transactions contemplated by this Agreement.


(b)           Each Investor’s obligation to purchase, as applicable, the shares
of Series A-1 Preferred, a Note and a Warrant hereunder shall be subject to the
following conditions, any one or more of which may be waived by such
Investor:  (i) the accuracy of the representations and warranties of the Company
as of the date hereof and on the Closing Date; (ii) the execution and delivery
of the Registration Rights Agreement by the Company; (iii) the execution and
delivery by Alnoor Shivji, Robert Coradini, Robert Hariri, Cojack Investment
Opportunities, LLC and The Shivji Family Trust dated June 12, 2000 of waivers,
substantially in the form of Exhibit E hereto, with respect to the anti-dilution
rights under their existing warrants with the Company, (iv) the execution and
delivery of the letter agreement, substantially in the form of Exhibit F hereto
(the “Letter Agreement”), by the Company, The Shivji Family Trust dated June 12,
2000, Robert Coradini, Joel Kanter, The Kanter Family Foundation and CIBC Trust
Company (Bahamas) Limited, (v) receipt by the Investors of opinions of Morrison
& Foerster LLP and McDonald Carano Wilson LLP (Nevada counsel), counsel to the
Company, covering the matters set forth in Exhibit G-1 and Exhibit G-2 hereto;
(vi) receipt by the Investors of a certificate signed by the Company’s Chief
Executive Officer and Chief Financial Officer to the effect that the
representations and warranties of the Company in Article II hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing and that the Company has satisfied in all
material respects all of the conditions set forth in this sentence; (vii)
receipt by the Investors of a good standing certificate of the Secretary of
State of Nevada and California; (viii) the obtaining by the Company of any and
all consents and waivers necessary for consummation of the transactions
contemplated by this Agreement; (ix) the receipt by the Investors of evidence of
the filing of the Designation Certificate with the Secretary of State of the
State of Nevada; (x) the obtaining by the Company of any and all consents and
waivers necessary for consummation of the transactions contemplated by this
Agreement and, if applicable, receipt of a pay-off letter and evidence of the
release of security interests in the assets of the Company by Oxford in
connection with the Oxford Loan Agreement, in each case, in form and substance
reasonably satisfactory to the Investors, (xi) the non-existence of any events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(xii) the receipt of such other documents from the Company as may be reasonably
requested by the Investors in connection with the transactions contemplated by
this Agreement.

 
3

--------------------------------------------------------------------------------

 


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules, the Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Investors and the Placement Agent:


SECTION 2.1   Organization and Qualification.  The Company and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of jurisdiction of its organization, and the Company is duly qualified and
in good standing in California.  Each of the Company and its Subsidiaries has
all requisite power and authority to own and operate its properties and assets
and to carry on its business as currently conducted and proposed to be
conducted.  Each of the Company and its Subsidiaries is duly qualified to
transact business in each jurisdiction in which the failure to be so qualified
would not reasonably be expected to have a material adverse effect on the
business, properties, financial condition or results of operation of the Company
and its Subsidiaries in the aggregate (a “Material Adverse Effect”).
 
SECTION 2.2   Authorization.  All action on the part of the Company, its board
of directors, officers and existing stockholders necessary for the
authorization, execution and delivery of this Agreement, the Notes, the
Warrants, the Registration Rights Agreement and the Letter Agreement
(collectively, the “Transaction Agreements”), and the performance of all
obligations of the Company hereunder and thereunder has been taken, and the
Transaction Agreements, assuming due execution by the parties hereto and
thereto, constitute valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.   The Company has all requisite power to
execute and deliver this Agreement, to sell and issue the shares of Series A-1
Preferred, the Notes, the Warrants, the shares of  Series A-2 Convertible
Preferred Stock, par value $0.001 per share (the “Series A-2 Preferred”, and
together with the Series A-1 Preferred, the “Series A Preferred”) issuable upon
conversion of the Notes, and the shares of Common Stock issuable upon conversion
of the Series A Preferred or the exercise of the Warrants (collectively, the
“Securities”) hereunder and to carry out and perform its obligations under the
Transaction Agreements.

 
4

--------------------------------------------------------------------------------

 


SECTION 2.3   Valid Issuance of Series A Preferred, Warrants and Underlying
Common Stock.  The shares of Series A-1 Preferred and the Warrants are duly
authorized and when issued, sold and delivered in accordance with the terms of
this Agreement for the consideration expressed herein, and the shares of Common
Stock underlying the Warrants, when issued and delivered in accordance with the
terms of the Warrants, shall be duly and validly issued, fully paid, and
nonassessable and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement, the Registration Rights Agreement and the terms of the Warrants and
under applicable federal and state securities laws.  The shares of Series A-2
Preferred issuable upon conversion of the Notes, have duly reserved for issuance
and when issued, sold and delivered in accordance with the terms of the Notes
for the consideration expressed therein, will be duly and validly issued, fully
paid, and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and the Registration Rights
Agreement and under applicable state and federal securities laws.  The shares of
Common Stock issuable upon conversion of the Series A Preferred have been duly
reserved for issuance and will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and the Registration Rights
Agreement and under applicable state and federal securities laws. The issuance
and delivery of the Securities is not subject to preemptive, co-sale, right of
first refusal or any other similar rights of the stockholders of the Company or
any liens or encumbrances or, except as set forth in Schedule 2.3 hereof, result
in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.


SECTION 2.4   Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
Series A Preferred, Notes, Warrants or shares of Common Stock issuable upon
conversion of the Series A Preferred or upon exercise of the Warrants, except
for the following: (i) the filing of such notices as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) the
compliance with any applicable state securities laws, which compliance will have
occurred within the appropriate time periods therefor.


SECTION 2.5   Litigation.  Except as disclosed in the SEC Reports (as defined
below), there are no actions, suits, proceedings or investigations pending or,
to the best of the Company’s knowledge, threatened before any court,
administrative agency or other governmental body against the Company or its
Subsidiaries which question the validity of the Transaction Agreements, or the
right of the Company to enter into any of them, or to consummate the
transactions contemplated hereby or thereby, or which would reasonably be
expected to have a Material Adverse Effect.  The Company is not a party or
subject to, and none of its assets is bound by, the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.

 
5

--------------------------------------------------------------------------------

 


SECTION 2.6   Compliance with Other Instruments.  Neither the Company nor any of
its Subsidiaries is  in violation or default of any provision of its Articles of
Incorporation, Bylaws or other organization documents, each as in effect
immediately prior to the Closing.  Except as disclosed in the Company’s public
filings with the Securities and Exchange Commission (the “Commission”), the
Company is not in violation or default of any provision of any material
instrument, mortgage, deed of trust, loan, contract, commitment, judgment,
decree, order or obligation to which it is a party or by which it or any of its
properties or assets are bound which would reasonably be expected to have a
Material Adverse Effect.  The Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement and the other Transaction Agreements and the issuance and sale of the
shares of Series A Preferred, the Notes, Warrants, and shares of Common Stock
issuable upon conversion of the Series A Preferred or upon exercise of the
Warrants will not result in any of the foregoing violations or defaults, be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision (other than any consents or waivers that have been obtained),
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
(“Lien”) upon any of the properties or assets of the Company pursuant to any
such provision.


SECTION 2.7   Capitalization.  Immediately prior to the Closing, the authorized
capital stock of the Company consists of (a) 300,000,000 shares of Common Stock,
$0.001 par value per share, 41,459,351 shares of which were issued and
outstanding, and (b) 10,000,000 shares of Preferred Stock, $0.001 par value per
share, 4,500,000 shares of which are designated as Series A-1 Preferred and
4,500,000 shares of which are designated as Series A-2 Preferred, and of which
no shares were issued and outstanding.  Immediately following the Closing, the
Company shall have no more than 2,937,500 shares of Series A-1 Preferred
outstanding. All subscriptions, warrants, options, convertible securities, and
other rights (contingent or other) to purchase or otherwise acquire equity
securities of the Company issued and outstanding as of the date hereof, or
material contracts, commitments, understandings, or arrangements by which the
Company or any of its subsidiaries is or may be obligated to issue shares of
capital stock, or securities or rights convertible or exchangeable for shares of
capital stock, are as set forth in the SEC Documents.  The issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued, are fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities.  Except as disclosed in the SEC Documents, no holder
of the Company’s capital stock is entitled to preemptive or similar
rights.  There are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights) of the
Company issued and outstanding.  Except as disclosed in the SEC Documents, there
are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the Securities Act.

 
6

--------------------------------------------------------------------------------

 


SECTION 2.8   Subsidiaries.  Except as disclosed in the SEC Reports or Schedule
2.8 hereof, the Company has no direct or indirect subsidiaries
(“Subsidiaries”).  Except as disclosed in the SEC Reports or in Schedule 2.8
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities and there are no outstanding options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of any Subsidiary’s capital stock or any such options,
rights, convertible securities or obligations.


SECTION 2.9   Reports; Disclosure Materials.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Exchange Act of 1934, as amended, or any successor statute,
and the rules and regulations promulgated thereunder (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect.  As of their respective filing dates, or to the extent corrected
by a subsequent restatement, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.


SECTION 2.10          Contracts. Each indenture, contract, lease, mortgage, deed
of trust, note agreement, loan or other agreement or instrument of a character
that is required to be described or summarized in the SEC Reports or to be filed
as an exhibit to the SEC Reports under the Exchange Act and the rules and
regulations promulgated thereunder (collectively, the “Material Contracts”) is
so described, summarized or filed.  The Material Contracts to which the Company
or its Subsidiaries are a party have been duly and validly authorized, executed
and delivered by the Company or its Subsidiaries, as applicable, and constitute
the legal, valid and binding agreements of the Company or its Subsidiaries, as
applicable, enforceable by and against the Company or its Subsidiaries, as
applicable, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.

 
7

--------------------------------------------------------------------------------

 

SECTION 2.11          Financial Statements. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing (or to the
extent corrected by a subsequent restatement).  Such financial statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), as applied on a consistent basis during the periods involved, except
as may be otherwise specified in such financial statements or the notes thereto
and except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries taken as a whole as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial year-end audit adjustments.


SECTION 2.12          Material Changes.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) neither the Company nor any of its Subsidiaries
has incurred any material liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company's financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course as dividends on
outstanding preferred stock or issued pursuant to existing Company stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Reports, and (vi) there has been no material loss or damage
(whether or not insured) to the physical property of the Company or its
Subsidiaries.

 
8

--------------------------------------------------------------------------------

 

SECTION 2.13         Employment Matters.  Neither the Company nor any of its
Subsidiaries is engaged in any unfair labor practice except for matters which
would not, individually or in the aggregate, have a Material Adverse
Effect.  There is (A) no unfair labor practice complaint pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements is pending
or threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of its
Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its Subsidiaries, and (ii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of its Subsidiaries and (B)
there has been no violation of any federal, state, local or foreign law relating
to discrimination in the hiring, promotion or pay of employees or any applicable
wage or hour laws.  None of the Company’s or any Subsidiary’s employees is a
member of a union that relates to such employee’s relationship with the Company,
and neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good.  No executive officer of the Company
(as defined in Rule 501(f) of the Securities Act) has notified the Company or
any such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer's employment with the Company or
any such Subsidiary.  To the Company’s knowledge, no executive officer, to the
Company’s knowledge, is, or is now expected to be, in violation of any term of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.  The Company and its Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.


SECTION 2.14          ERISA.  The Company and its Subsidiaries are in compliance
in all material respects with all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (herein called “ERISA”); no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of its
Subsidiaries would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.


SECTION 2.15          Regulatory Permits. The Company and each of its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct its respective business as currently conducted and as described in the
SEC Reports, except where the failure to possess such permits, individually or
in the aggregate, has not and would not have or reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Material Permits.

 
9

--------------------------------------------------------------------------------

 

SECTION 2.16          Title to Assets.  The Company and its Subsidiaries do not
own any real property.  The Company and its Subsidiaries have good and
marketable title to all tangible personal property owned by them that is
material to the business of the Company and its Subsidiaries, taken as whole, in
each case free and clear of all Liens except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries.  Any
real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.  The Company and each of its Subsidiaries hold their leased
properties under valid and binding leases.  The Company and each of its
Subsidiaries own or lease all such properties as are necessary to its operations
as now conducted.


SECTION 2.17          Intellectual Property.  To the Company’s knowledge, the
Company owns, or has obtained valid and enforceable licenses for, or other legal
rights to use, the inventions, patent applications, patents, utility models,
industrial property, trademarks (both registered and unregistered), trade names,
service marks (both registered and unregistered), service names, copyrights,
trade secrets, customer lists, designs, manufacturing or other processes,
computer software, systems, data compilations, research results, know-how or
other proprietary rights and information (collectively, “Intellectual Property”)
owned or licensed by the Company or its Subsidiaries, or used in the Company’s
or its Subsidiaries businesses as presently conducted, except where the failure
to own, license or otherwise enjoy such rights would not, individually or in the
aggregate, have a Material Adverse Effect.  To the Company’s knowledge, all of
the patents, registered trademarks and registered copyrights owned or licensed
by the Company or its Subsidiaries have been duly registered in, filed in or
issued by the United States Patent and Trademark Office (the “USPTO”), the
United States Copyright Office or the corresponding offices of other
jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and all such other jurisdictions, except where the failure to do so,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Company and its Subsidiaries have taken all steps required in accordance with
sound business practice and business judgment to establish and preserve their
ownership of or rights to all of their Intellectual Property.  Except as set
forth in the SEC Reports, to the Company’s knowledge, there are no third parties
who have or will be able to establish rights to any Intellectual Property of the
Company or its Subsidiaries.  To the Company’s knowledge, there is no
infringement by third parties of any of the Intellectual Property of the Company
or its Subsidiaries which, individually or in the aggregate, would have a
Material Adverse Effect.  Except as set forth in the SEC Reports, to the
Company’s knowledge, there is no pending or threatened action, suit, proceeding
or claim by others challenging the Company’s or its Subsidiaries’ rights in or
to any Intellectual Property of the Company or its Subsidiaries, and the Company
is unaware of any facts that could form a reasonable basis for any such action,
suit, proceeding or claim.  Except as set forth in the SEC Reports, there is no
pending, or to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity, enforceability or scope of any
Intellectual Property of the Company or its Subsidiaries, and the Company is
unaware of any facts that could form a reasonable basis for any such action,
suit, proceeding or claim.  To the Company’s knowledge, neither the Company nor
any of its Subsidiaries has, and presently is not, infringing or violating the
Intellectual Property of any other person.  Except as set forth in the SEC
Reports, there is no pending, or to the Company’s knowledge, threatened action,
suit, proceeding or claim by another that the Company or any of its Subsidiaries
infringes or otherwise violates any Intellectual Property, and the Company is
unaware of any facts that could form a reasonable basis for any such action,
suit, proceeding or claim.  To the Company’s knowledge, the manufacture, use,
sale, offer for sale or import of any product by the Company or its Subsidiaries
would not infringe any claim of any patent of another party, except that of a
licensor who has granted the Company or its Subsidiaries a license under any
such patent.  Except as set forth in the SEC Reports, no proceeding charging the
Company or its Subsidiaries with infringement of any adversely held Intellectual
Property has been filed.  The Company and its Subsidiaries, as applicable, are
in compliance with the material terms of all agreements pursuant to which
Intellectual Property has been licensed to the Company or its Subsidiaries.  All
such agreements are in full force and effect and there is no default by the
Company thereto, and to the Company’s knowledge, no notice of default thereunder
has been threatened against the Company.  To the Company’s knowledge,
sublicenses granted to others by the Company or its Subsidiaries are now in
compliance with the terms of all agreements pursuant to which Intellectual
Property has been sublicensed by the Company or its Subsidiaries.  To the
Company’s knowledge, all such agreements are in full force and effect and there
is no default by any sublicensee thereto.  To the Company’s knowledge, there is
no patent or patent application containing claims that interfere with the issued
or pending claims of any patent owned by or licensed to the Company or its
Subsidiaries.  The Company is not aware of any fact from which it could
reasonably be inferred that an individual associated with the filing and
prosecution of any patent owned by or licensed to the Company or its
Subsidiaries failed to disclose to the USPTO all information known to that
individual to be material to patentability.  The products manufactured and sold
by the Company and its Subsidiaries fall within the scope of one or more claims
of one or more patents owned by or licensed to the Company or its Subsidiaries.

 
10

--------------------------------------------------------------------------------

 


SECTION 2.18          Insurance.  The Company and each of the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company believes to be prudent and
customary in the businesses and locations in which the Company and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage.  Neither the Company nor any of its Subsidiaries has
received any notice of cancellation of any such insurance, nor, to the Company’s
knowledge, will it or any Subsidiary be unable to renew their respective
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant  increase  in cost.


SECTION 2.19          Transactions With Affiliates and Employees.  Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the Company’s knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 
11

--------------------------------------------------------------------------------

 


SECTION 2.20          Sarbanes-Oxley; Disclosure Controls.  The Company is in
compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company has established disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the Company
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.


SECTION 2.21          Certain Fees.   No person or entity will have, as a result
of the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or a Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than as described in Schedule 2.21
hereto. The Investors shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other persons or entities for fees
of a type contemplated in this Section 2.21 that may be due in connection with
the transactions contemplated by this Agreement.


SECTION 2.22          Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investors under this Agreement.


SECTION 2.23          Registration Rights.  Other than each of the Investors or
as set forth in Schedule 2.20 hereto, no person or entity has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.


SECTION 2.24          No Integrated Offering.  Assuming the accuracy of the
Investors’ representations and warranties set forth in this Agreement, none of
the Company or its Subsidiaries has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or (ii)
cause the offering of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or stockholder approval provisions, nor will the Company or its
Subsidiaries or affiliates take any action or steps that would require
registration of any of the Securities under the Act or cause the offering of the
Securities to be integrated with other offerings.

 
12

--------------------------------------------------------------------------------

 


SECTION 2.25          No General Solicitation.  Neither the Company nor any
person acting on behalf of the Company has offered or sold any of shares of
Series A-1 Preferred Stock, the Notes or the Warrants by any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act).


SECTION 2.26          Tax Matters.   The Company and each of its Subsidiaries
(i) has accurately and timely prepared and filed all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to result in a Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed by the taxing authority of any jurisdiction to be
due by the Company or any of its Subsidiaries.


SECTION 2.27          Environmental Matters.  Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s knowledge, investigation threatened in writing that might lead to such
a claim.  The Company and each of its Subsidiaries has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and are in compliance with all terms and
conditions of any such permit, license or approval, where the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect

 
13

--------------------------------------------------------------------------------

 

SECTION 2.28         Foreign Corrupt Practices.  Neither the Company nor its
Subsidiaries, nor to the Company’s knowledge, any agent or other person acting
on behalf of the Company or its Subsidiaries, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any direct or indirect unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company (or made by any person acting on its behalf of which the
Company is aware) which is in violation of law or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.


SECTION 2.29          Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed or that
otherwise would be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.  There are no such transactions, arrangements or
other relationships with the Company that may create contingencies or
liabilities that are not otherwise disclosed by the Company in its Exchange Act
filings.


SECTION 2.30          No Manipulation of Stock.  Neither the Company nor any of
its Subsidiaries, nor to the Company’s knowledge, any of their respective
officers, directors, employees, affiliates or controlling persons has taken and
will not, in violation of applicable law, take, any action designed to or that
might reasonably be expected to, directly or indirectly, cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Securities.


SECTION 2.31          Investment Company Status.  The Company is not, and
immediately after receipt of payment for the Securities will not be, an
“investment company,” an “affiliated person” of, “promoter” for or “principal
underwriter” for, or an entity “controlled” by an “investment company,” within
the meaning of the Investment Company Act of 1940, as amended, or the rules and
regulations promulgated thereunder.


SECTION 2.33          Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.


SECTION 2.34          OFAC.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

 
14

--------------------------------------------------------------------------------

 


SECTION 2.33          Disclosure.  The Company understands and confirms that the
Investors will rely on the foregoing representations and warranties in effecting
transactions in the Securities of the Company.  All disclosure provided to the
Investors regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.


ARTICLE III


REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE INVESTORS


Each Investor, severally and not jointly, hereby acknowledges, represents,
warrants and agrees as of the date of this Agreement and as of the Closing Date
as follows:


SECTION 3.1            Investor Representations.  The Investor represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
“accredited investor” as defined in Regulation D under the Securities Act and
the Investor is also knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the shares of
Series A-1 Preferred, the Notes and the Warrants, including investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities; (ii) the Investor is acquiring the Securities in the ordinary course
of its business and for its own account for investment only and with no present
intention of distributing any of such Securities or entering into any
arrangement or understanding with any other persons regarding the distribution
of such Securities; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Securities except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; and (iv) the Investor
has, in connection with its decision to purchase the Securities, relied only
upon the representations and warranties of the Company contained
herein.  Subject to Article IV herein, the Investor understands that its
acquisition of the Securities has not been registered under the Securities Act
or registered or qualified under any state securities law in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the bona fide nature of the Investor’s investment intent as expressed
herein.

 
15

--------------------------------------------------------------------------------

 

SECTION 3.2            Compliance With Securities Laws.  The Investor hereby
covenants with the Company not to make any sale of the Securities, or shares of
Common Stock issuable upon conversion of any of the Securities, without
complying with the provisions of this Agreement, and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(unless the Investor is selling such Securities in a transaction not subject to
the prospectus delivery requirements), and the Investor acknowledges that any
certificates evidencing the Securities or shares of Common Stock issuable upon
conversion of any of the Securities, will be imprinted with a legend that
prohibits their transfer except in accordance therewith.


SECTION 3.3            Authority of Investor; Validity of this Agreement.  The
Investor further represents and warrants to, and covenants with, the Company
that (i) the Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.  The execution
and delivery by the Investor of this Agreement and the performance by the
Investor of its obligations hereunder and the purchase of the Securities by the
Investor will not conflict with, or result in any breach of any of the terms of,
or constitute a default under, where applicable, the internal fund restrictions
of the Investor’s fund(s) or the governing documents of such fund(s).


SECTION 3.4            Investment Decision by Investor.  The Investor
understands that nothing in this Agreement or any other materials presented to
the Investor in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice.  The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the
Securities.  Such Investor understands that the Placement Agent has acted solely
as the agent of the Company in this placement of Securities and such Investor
has not relied on the business or legal advice of the Placement Agent or any of
its agents, counsel or affiliates in making its investment decision hereunder,
and confirms that none of such persons has made any representations or
warranties to such Investor in connection with the transactions contemplated by
this Agreement. The Placement Agent is hereby expressly made a third party
beneficiary of the immediately preceding sentence.


ARTICLE IV
REGISTRATION RIGHTS; TRANSFER RESTRICTIONS; POST-CLOSING COVENANTS


SECTION 4.1            Registration Rights. Contemporaneously with the execution
and delivery of this Agreement or at or prior to the Closing, the parties hereto
shall execute and deliver the Registration Rights Agreement pursuant to which
the Company will agree to provide certain registration rights under the
Securities Act with respect to the shares of Common Stock issuable upon
conversion of the Series A Preferred and/or upon the exercise of the Warrants,
as the case may be.

 
16

--------------------------------------------------------------------------------

 


From and after the Closing, and prior to the effectiveness of the registration
statement to be filed pursuant to the terms of the Registration Rights
Agreement, the Company agrees that, without the approval, by vote or written
consent, of the holders of at least 67% of the Principal Amount of Notes then
outstanding and at least 67% of the shares of Series A Preferred then
outstanding, the Company shall not sell (i) any newly issued debt securities of
the Company or (ii) any newly issued shares of capital stock of the Company,
provided, however, that, for the avoidance of doubt, the foregoing limitation
shall not apply to the issuance of any securities of the Company pursuant to
this Agreement or the transactions contemplated hereunder and, provided,
further, that the foregoing limitation shall not apply to the issuance of Common
Stock of the Company pursuant to the exercise or conversion of any securities of
the Company outstanding as of the Closing Date.


SECTION 4.2            Transfer Restrictions.  The Investors acknowledge and
agree as follows:


(a)                               The Securities, and the shares of Common Stock
issuable upon conversion of the Series A Preferred and/or upon the exercise of
the Warrants and the shares of Series A-2 Preferred into which the Notes are
convertible (collectively, the “Underlying Shares”), have not been registered
for sale under the Securities Act, in reliance on the private offering exemption
in Section 4(2) thereof; except as provided in the Registration Rights
Agreement, the Company does not intend to register the Securities or the
Underlying Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Securities and the Underlying Shares.


(b)                              The Investors understand that the certificates
representing the Securities, until such time as the Securities or the Underlying
Shares (as the case may be) have been registered under the Securities Act, shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):


THE SECURITIES REPRESENTED HEREBY [(AND THE SECURITIES ISSUABLE UPON THE
EXERCISE/CONVERSION HEREOF)] HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.

 
17

--------------------------------------------------------------------------------

 


(c)                               No governmental agency has passed upon the
Securities and the Underlying Shares or made any finding or determination as to
the wisdom of any investments therein.


SECTION 4.3            Removal of Legend and Transfer Restrictions.  The Company
hereby covenants with the Investors to, no later than three trading days
following the delivery by the Investor to the Company of a legended certificate
representing Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer), in connection with the sale of all or a portion of the shares of
Series A-1 Preferred or any Underlying Shares, as applicable, pursuant to an
effective registration statement or pursuant to a transaction exempt from the
registration requirements of the Securities Act or an opinion of counsel
reasonably satisfactory to the Company that such securities are freely
transferable and that the legend is no longer required on such stock
certificate, deliver or cause the Company’s transfer agent to deliver to the
transferee of the securities or to the Investor, as applicable, a new stock
certificate representing such shares of stock that is free from all restrictive
and other legends. The Company acknowledges that the remedy at law for a breach
of its obligations under this Section 4.3 may be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 4.3 with respect to any Investor, the Investor shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


SECTION 4.4            Designated Board Seat.  For as long as at least fifty
percent (50%) of the shares of Series A Preferred or fifty percent (50%) of the
aggregate Principal Amount of the Notes remain outstanding, (i) the Company and
(ii) each Investor who is a current member of the Company’s management or board
of directors, shall use reasonable best efforts to ensure that (including with
respect to such Investors, by voting (or consenting with respect thereto) any
shares of Common Stock then owned by them accordingly) (i) one (1) individual as
may be designated by Great Point Partners, L.L.C. from time to time in a writing
delivered to the Company is elected as a member of the Board of Directors of the
Company, (ii) no such director designated and elected pursuant to clause (i) of
this sentence be removed from office unless such removal is directed or approved
in writing by Great Point Partners, L.L.C., and (iii) any vacancy created by the
resignation, removal or death of any such director designated and elected
pursuant to clause (i) of this sentence be filled pursuant to clause (i) of this
sentence; provided, however, that the foregoing shall not apply to Investors in
their capacity as directors of the Company to the extent that, at any time
hereafter, any such director determines in good faith, after consultation with
outside counsel, that compliance with such obligation could reasonably be likely
to constitute a failure of such director to comply with his fiduciary duties
under Nevada law.

 
18

--------------------------------------------------------------------------------

 


SECTION 4.5           Limitation on Future Issuances.  From and after the
Closing, so long as at least fifty percent (50%) of the shares of Series A
Preferred or fifty percent (50%) of the Principal Amount of Notes are then
outstanding, then without the approval, by vote or written consent, of the
holders of at least sixty-seven percent (67%) of the aggregate Principal Amount
of the Notes then outstanding and at least sixty-seven percent (67%) of the
shares of Series A Preferred then outstanding, the Company shall not sell or
issue (i) any debt securities or (ii) any shares of preferred stock (other than
shares of Series A-2 Preferred upon conversion of the Notes) of the Company or
any security convertible or exercisable for preferred stock of the Company.


SECTION 4.6            Form D; Blue Sky.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to the Investors (provided that the posting of the Form D
on the SEC’s EDGAR system shall be deemed delivery of the Form D for purposes of
this Agreement).  The Company, on or before the Closing, shall take such action
as the Company shall reasonably determine is necessary, if any, in order to
obtain an exemption for or to qualify the Securities for sale to the Investors
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and shall provide
evidence of such actions promptly to the Investors.


SECTION 4.7            Pledges.  The Company acknowledges and agrees that any
Investor may from time to time pledge, and/or grant a security interest in, some
or all of the Securities in connection with applicable securities laws, pursuant
to a bona fide margin agreement in compliance with a bona fide margin
loan.  Such a pledge would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion shall be
required in connection with a subsequent transfer or foreclosure following
default by the Investor transferee of the pledge.  No notice shall be required
of such pledge, but any Investor’s transferee shall promptly notify the Company
of any such subsequent transfer or foreclosure.  Each Investor acknowledges that
the Company shall not be responsible for any pledges relating to, or the grant
of any security interest in, any of the Securities or for any agreement,
understanding or arrangement between such Investor and its pledgee or secured
party.  At the Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement to
any registration statement filed pursuant to the Registration Rights Agreement
under Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.
 
SECTION 4.8            Listing on Exchange.  The Company will use its best
efforts to (i) effect the listing of its Common Stock (including any such shares
issuable upon conversion of the Series A Preferred or upon exercise of the
Warrants) with the NASDAQ Stock Market LLC or the NYSE Amex Equities as soon a
reasonably possible after the Closing, but in any event within six months from
the date hereof, and (ii) following any such listing, to maintain such listing
for so long as at least fifty percent (50%) of the shares of Series A Preferred
or fifty percent (50%) of the Principal Amount of Notes are then outstanding.

 
19

--------------------------------------------------------------------------------

 


SECTION 4.9            Use of Proceeds.  The Company agrees to use the proceeds
of the offering, after paying the expenses of the offering, (i) to fund the
launch of the SmartChip System and related products, (ii) to pay off the Oxford
Loan Agreement (and to pay associated fees and expenses), and (iii) for working
capital and general corporate purposes, including research and development of
the Company’s products.  For the avoidance of doubt, the Company shall not
invest the proceeds of the offering in any investments other than Cash
Equivalents.  For purposes hereof, “Cash Equivalents” shall mean with respect to
a person or entity, (a) securities issued, or directly, unconditionally and
fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six (6)
months from the date of acquisition by such person or entity, (b) time deposits
and certificates of deposit of any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than six (6) months from the date of
acquisition by such person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities, (d) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-I or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than six (6) months after the date of acquisition by such person, (e)
investments in money market funds at least 95% of whose assets are comprised of
securities of the types described in clauses (a) through (d) above and (f)
demand deposit accounts maintained in the ordinary course of business with any
bank that satisfies the criteria described in clause (b) above or any other bank
organized under the laws of the United States or any state thereof so long as
the amount maintained with such other bank is less than or equal to $100,000 and
is insured by the Federal Deposit Insurance Corporation.

SECTION 4.10          Reservation of Underlying Shares.  The Company shall at
all times reserve and keep available (i) out of its authorized but unissued
shares of Common Stock for issuance upon the conversion of the shares of Series
A Preferred and the exercise of the Warrants, free from pre-emptive rights, such
number of shares of Common Stock for which the shares of Series A Preferred
shall from time to time be convertible and  for which the Warrants shall from
time to time be exercisable and (ii) out of its authorized but unissued shares
of Series A-2 Preferred for issuance upon the conversion of Notes, free from
pre-emptive rights, such number of shares of Series A-2 Preferred for which the
Notes shall from time to time be convertible.  The Company will take all such
reasonable action as may be necessary to assure that such Underlying Shares may
be issued as provided herein without violation of any applicable law or
regulation. Without limiting the generality of the foregoing, the Company
covenants that it will use its best efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Underlying Shares upon the conversion of the
Series A Preferred and the Notes and the exercise of the Warrants and use its
best efforts to obtain all such authorizations, exemptions or consents,
including but not limited to consents from the Company’s shareholders or Board
of Directors or any public regulatory body, as may be necessary to enable the
Company to perform its obligations under this Section.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE V


SURVIVAL AND INDEMNIFICATION


SECTION 5.1            Survival.  Notwithstanding any examination made by or on
behalf of any party hereto, the knowledge of any party or the acceptance by any
party of any certificate or opinion:  (i) each representation and warranty
contained in Sections 2.1 (Organization and Qualification), 2.2 (Authorization),
2.3 (Valid Issuance of Series A Preferred, Warrants and Underlying Common
Stock), 2.7 (Capitalization) and 2.21 (Certain Fees) (such representations and
warranties collectively, the “Fundamental Representations”) shall survive the
closing and (ii) each representation and warranty contained herein other than
the Fundamental Representations shall survive the Closing for a period of two
years; provided, however, that, any representation or warranty in respect of
which indemnity may be sought under Section 5.2, and the indemnity with respect
thereto, shall survive the time at which it would otherwise terminate pursuant
to this Section 5.1, if written notice of the inaccuracy or breach thereof
giving rise to such right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to the expiration of the
applicable survival period, if any, specifying, to the extent possible, the
factual basis of the inaccuracy or breach in reasonable detail, and in any such
case such representation or warranty shall survive until any claim for indemnity
related to such inaccuracy or breach is resolved.  Each covenant contained
herein shall survive the Closing and shall be fully effective and enforceable.


SECTION 5.2            Indemnification.


(a)         The Company shall indemnify each Investor, its stockholders,
partners, officers, directors, employees, agents and representatives against any
damages, claims, losses, liabilities and expenses (including reasonable counsel
fees and expenses) which may be suffered or incurred by any of them as a result
of a breach of any representation, warranty or covenant made by the Company in
this Agreement.


(b)         Each Investor agrees to indemnify the Company and its stockholders,
officers, directors, employees, agents and representatives against any damages,
claims, losses, liabilities and expenses (including reasonable counsel fees and
other expenses) which may be suffered or incurred by it as a result of any
breach of any representation, warranty, or covenant made by such Investor in
this Agreement.

 
21

--------------------------------------------------------------------------------

 


(c)         In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section 5.2, such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing of the occurrence of the facts and
circumstances giving rise to such claim.  The failure of any person to deliver
the notice required by this Section 5.2(c) shall not in any way affect the
indemnifying party’s indemnification obligations hereunder except and only to
the extent that the indemnifying party is actually prejudiced thereby.  In case
any such proceeding shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, with counsel satisfactory to such indemnified party and shall pay as
incurred the fees and expenses of such counsel related to such proceeding.  In
any such proceeding, any indemnified party shall have the right to retain its
own counsel or pay its own expenses.  Notwithstanding the foregoing, the
indemnifying party shall pay as incurred the fees and expenses of the counsel
retained by the indemnified party in the event (i) the indemnifying party and
the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceedings (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representations of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld) but if settled
with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.


ARTICLE VI


TERMINATION


SECTION 6.1            By Mutual Consent.  This Agreement may be terminated and
the transactions contemplated by this Agreement abandoned for any reason at any
time prior to the Closing by mutual written agreement of the Investors and the
Company.


SECTION 6.2            By the Company.  This Agreement may be terminated and the
transactions contemplated by this Agreement abandoned by notice from the Company
to the Investors at any time prior to the Closing if the Closing shall not have
occurred on or before May 27, 2011 by reason of the failure of any condition
precedent under Section 1.4(a) hereof (unless the failure results primarily from
the Company’s breaching any representation, warranty, or covenant contained in
this Agreement).

 
22

--------------------------------------------------------------------------------

 


SECTION 6.3            By the Investors.  This Agreement may be terminated and
the transactions contemplated by this Agreement abandoned by notice from the
Investors to the Company at any time prior to the Closing if the Closing shall
not have occurred on or before May 27, 2011 by reason of the failure of any
condition precedent under Section 1.4(b) hereof (unless the failure results
primarily from the Investors’ breaching any representation, warranty, or
covenant contained in this Agreement).


SECTION 6.4            Effect of Termination.  If any party terminates this
Agreement pursuant to Section 6.2 or 6.3 above, all rights and obligations of
the parties hereunder shall terminate without any liability of any party to any
other party (except for any liability of any party then in breach).


ARTICLE VII


MISCELLANEOUS


SECTION 7.1            Notices.  All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as a party hereto shall have furnished to the other
parties in writing in accordance with the notice provisions hereunder), and
shall be deemed to have been delivered (i) if transmitted by hand delivery, as
of the date delivered, (ii) if transmitted by facsimile or electronic mail, as
of the date so transmitted with an automated confirmation of delivery, (iii) if
transmitted by nationally recognized overnight carrier, as of the business day
following the date of delivery to the carrier, and (iv) if transmitted by
registered or certified mail, postage pre-paid, on the third business day
following posting with the U.S. Postal Service:
 
If to an Investor:
The address specified for such Investor on Schedule I.
   
If to the Company:
WaferGen Bio-systems, Inc.
 
7400 Paseo Padre Parkway
 
Fremont, CA  94555
 
Attention:
Don Huffman, Chief Financial Officer
 
Facsimile:
(510) 651-4599

 
 
23

--------------------------------------------------------------------------------

 


With a copy to:
Morrison & Foerster LLP
 
425 Market Street
 
San Francisco, CA  94105
 
Attention:
John M. Rafferty, Esq.
 
Facsimile:
(415) 268-7522



SECTION 7.2            Entire Agreement.  This Agreement, including schedules
and exhibits, or other documents referred to herein or that specifically
indicate that they were delivered to the Investors in connection with this
Agreement, embodies the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof
(other than the non-disclosure and confidentiality agreements, if any, between
the Company and the Investors signed in anticipation of an equity financing in
the Company).  No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.


SECTION 7.3            Amendments.  The terms and provisions of the Agreement
may be modified, amended or waived, or consent for the departure therefrom
granted, only by written consent of the Company and the Investors holding at
least sixty-seven percent (67%) of the shares of Series A Preferred and at least
sixty-seven percent (67%) of the principal amount of all Notes then held by all
Investors.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.


SECTION 7.4            Assignment.  The rights and obligations under this
Agreement may not be assigned by any party hereto without the prior written
consent of the Company and the Investors holding in the aggregate at least
sixty-seven percent (67%) of the shares of Series A Preferred and at least
sixty-seven percent (67%) of the Principal Amount of all Notes then held by all
Investors (the “Required Investors”), which consent shall not be unreasonably
withheld; provided, however, that this Agreement may be assigned by an Investor
to the valid transferee of any of the Securities if such Security remains a
“restricted security” under the Securities Act.  This Agreement and all
provisions hereof shall be binding upon, inure to the benefit of, and are
enforceable by the parties hereto and their respective successors and permitted
assigns.


SECTION 7.5            Benefit.  All statements, representations, warranties,
covenants and agreements in this Agreement shall be binding on the parties
hereto and shall inure to the benefit of the respective successors and permitted
assigns of each party hereto.  Nothing in this Agreement shall be construed to
create any rights or obligations except among the parties hereto, and no person
or entity shall be regarded as a third-party beneficiary of this Agreement.

 
24

--------------------------------------------------------------------------------

 

SECTION 7.6           Governing Law; Jurisdiction.  This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the internal laws of the State of New York without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF NEW YORK AND LOCATED IN NEW YORK, NEW YORK
AND EACH PARTY HERETO HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION
OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS.  IN
ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT ITS
ADDRESS SET FORTH IN SECTION 7.1.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR
PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT,
LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


SECTION 7.7            Severability.  In the event that any court of competent
jurisdiction or arbitrator shall determine that any provision, or any portion
thereof, contained in this Agreement shall be unreasonable or unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court or arbitrator deems it reasonable and enforceable, and as so limited shall
remain in full force and effect.  In the event that such court or arbitrator
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.


SECTION 7.8            Headings and Captions.  The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect the meaning or constructions of any of, the
terms or provisions hereof.


SECTION 7.9            No Waiver of Rights, Powers and Remedies.  No failure or
delay by a party hereto in exercising any right, power or remedy under this
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of the party.  No single or partial
exercise of any right, power or remedy under this Agreement by a party hereto,
nor any abandonment or discontinuance of steps to enforce any such right, power
or remedy, shall preclude such party from other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 
25

--------------------------------------------------------------------------------

 


SECTION 7.10          Expenses; Transfer Taxes.  Except as provided in Section
5.2, each of the parties shall pay its own fees and expenses (including the fees
of any attorneys, accountants, appraisers or others engaged by such party) in
connection with this Agreement and the transactions contemplated hereby whether
or not the transactions contemplated hereby are consummated, provided, however,
that the Company shall pay the reasonable and verifiable fees and out-of-pocket
expenses of Great Point Partners, LLC’s counsel and consultants incurred in
connection with the preparation, execution and delivery of this Agreement, the
Registration Rights Agreement and the other transaction agreements and documents
contemplated hereunder and the issuance of the Securities, such fees and
expenses not to exceed $50,000 in the aggregate. The Company shall be
responsible for and shall pay any transfer, documentation, sales, use, stamp,
registration, or similar taxes in connection with this Agreement or the issuance
of the Securities to the Investors.


SECTION 7.11          Brokers.  Except as set forth in Schedule 7.11 hereto,
each of the parties hereto represents and warrants to the other that no broker,
finder or other financial consultant has acted on its behalf in connection with
this Agreement or the transactions contemplated hereby in such a way as to
create any liability on the other.  Each of the parties hereto agrees to
indemnify and save the other harmless from any claim or demand for commission,
or for other compensation, by any broker, finder, financial consultant or
similar agent claiming to have been employed by or on behalf of such party and
to bear the cost of legal expenses incurred in defending against any such claim.


SECTION 7.12          Public Announcements.  Except as may be required by law or
regulation, the Company shall not use the name of, or make reference to, any
Investor or any of its affiliates in any press release or in any public manner
without such Investor’s prior written consent, which consent shall not be
unreasonably withheld, except as may be required pursuant to rules promulgated
under the Exchange Act to be included in any reports or filings made by the
Company under the Exchange Act.  The initial press release with respect to the
execution of this Agreement shall be approved by the Company and the Investors
provided that the approval of the Investors shall not be unreasonably withheld,
and shall be issued by the Company no later than 9:00 a.m. New York City time,
on the trading day immediately following the date hereof.  Thereafter, so long
as this Agreement is in effect, the Company and the Investors shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated
herein, other than information that has already been made public, without the
prior consent of the other party, which consent shall not be unreasonably
withheld; provided, however, that the Company, on the one hand, and the
Investors, on the other hand, may, without the prior consent of the other party,
issue a press release or make such public statement as may, upon the advice of
counsel, be required by law.

 
26

--------------------------------------------------------------------------------

 

SECTION 7.13          Counterparts.  This Agreement may be executed in one or
more counterparts, and by different parties hereto on separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Any signature page of any such
counterpart, or any electronic facsimile thereof, may be attached or appended to
any other counterpart to complete a fully executed counterpart of this
Agreement, and any telecopy or other facsimile transmission of any signature
shall be deemed an original.


SECTION 7.14          Further Assistance.  In case at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, the Company and each Investor will take such further action as the
other party may reasonably request, all at the sole cost and expense of the
requesting party (unless the requesting party is entitled to indemnification
under Article V or VI).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
WAFERGEN BIO-SYSTEMS, INC.
     
By: 
/s/ Alnoor Shivji
   
Name: 
Alnoor Shivji
   
Title:
Chief Executive Officer, President
and Chairman of the Board



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
THE SHIVJI FAMILY TRUST DATED JUNE 12, 2000
     
By: 
/s/ Alnoor Shivji
   
Name: 
Alnoor Shivji
   
Title:
Trustee



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
CIBC TRUST COMPANY (BAHAMAS) LIMITED
AS TRUSTEE
       
By: 
/s/ Helen M. Carroll & Linda G. Williams
   
Name: Helen M. Carroll & Linda G. Williams
   
Title: Authorised Signatories
     
KANTER FAMILY FOUNDATION
     
By:
/s/ Joel Kanter  
   
Name:
   
Title:
     
JOEL KANTER
     
By:
/s/ Joel Kanter  



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
ROBERT CORADINI
     
/s/ Robert Coradini
 
Name: Robert Coradini



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
BIOMEDICAL VALUE FUND, L.P.
 
By: Great Point Partners, LLC, its investment manager
       
By: 
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
BIOMEDICAL INSTITUTIONAL VALUE FUND, L.P.
 
By: Great Point Partners, LLC, its investment manager
       
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
BIOMEDICAL OFFSHORE VALUE FUND, LTD.
 
By: Great Point Partners, LLC, its investment manager
       
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
WS INVESTMENTS III, LLC
 
By: Great Point Partners, LLC, its investment manager
       
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
DAVID J. MORRISON
 
By: Great Point Partners, LLC, its investment manager
       
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
CLASS D SERIES OF GEF-PS, L.P.
 
By: Great Point Partners, LLC, its investment manager
       
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
LYRICAL MULTI-MANAGER FUND, L.P.
 
By: Great Point Partners, LLC, its investment manager
           
By:
/s/ David E. Kroin
     
Name: David E. Kroin
     
Title:   Managing Director
     
JEFFREY R. JAY, TRUSTEE FOR THE BENEFIT OF
THOMAS C. JAY QPERT
     
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R. JAY, TRUSTEE FOR THE BENEFIT OF
CAROLYN JAY TRUST
     
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R. JAY, TRUSTEE FOR THE BENEFIT OF
JR JAY JR TRUST
     
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R JAY
     
By:
/s/ Jeffrey R. Jay



[Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.
 

 
DEERFIELD SPECIAL SITUATION FUND, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital, LLC
     
General Partner
             
By:
/s/ James E. Flynn
       
Name: James E. Flynn
       
Title: President
     
DEERFIELD SPECIAL SITUATIONS FUND
 
INTERNATIONAL, LIMITED
     
By:
/s/ James E. Flynn
   
Name: James E. Flynn
   
Title:   Director
     
DEERFIELD PRIVATE DESIGN FUND II, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital, LLC
     
General Partner
             
By:
James E. Flynn
       
Name: James E. Flynn
       
Title:   President
     
DEERFIELD PRIVATE DESIGN
 
INTERNATIONAL II, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital LLC
     
General Partner
             
By:
/s/ James E. Flynn
       
Name: James E. Flynn
       
Title:   President



[Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Purchase
Agreement as of the day and year first above written.



 
PAUL SCHIMMEL ROLLOVER IRA
     
By:
/s/ Paul Schimmel  
   
Name:
   
Title:
     
MERLIN NEXUS III, LP
 
By: Merlin Nexus III, LLC (Its General Partner)
          
By:
/s/ Dominique Semon
     
Name: DOMINIQUE SEMON
     
Title:



[Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 
 

